Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

Claims 1-23 are pending.  

Information Disclosure Statement
	
Applicants’ Information Disclosure Statements filed  4/6/2018, 9/25/2018, 4/19/2019, 3/17/2021, 5/10/2021, 6/30/2021, 8/4/2021, have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

03
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellazzi et al. (Hematologica, 1994, 79, 154-164; IDS of 04/06/2018).

With regard to claims 1,15,20, Bellazzi et al. teach that treating anemic patients with r-HuEPO1 aims at making exogenous erythropoietin available so that erythropoiesis can rise to a desired level. Response is usually measured in terms of the increase in circulating hemoglobin concentration (Hb) or hematocrit (Hct).  	Bellazzi et al. teach a biophysical simulation engine that accounts for representation of the system’s response characteristics, the patient’s individual response prediction and a model of therapy adjustment control.  The biophysical simulation engine represents a process by which red blood cells are produced in humans (abstract; page 155,right-hand col., par. 2-page 158, left-hand col., par. 1 ; Figure 2: multi-compartmental model for control of erythropoiesis; page 162, left-hand col., par. 3: case simulations), wherein the biophysical simulation engine includes a plurality of parameters the values of which are patient-specific (page 158, left-hand col., par. 2-4; page 162, left-hand col., par. 3: e.g., sensitivity coefficient is patient specific).  The  model receives patient-specific historical hemoglobin (Hgb) data and corresponding historical erythropoietic stimulating agent (ESA) dosage data, applies the Hgb data and the ESA dosage data to the biophysical simulation engine to estimate the patient-specific values of the plurality of parameters (page 155; left-hand col., par. 5: EPO is an ESA; page 157, left-hand col., par. 1 - page 159, left-hand col., par. 1: patient- tailored sensitivity values are estimated using data on the hemoglobin response collected from the patient; Equations (1)-(3) fitted for calculating sensitivity involve hemoglobin value and r-HuEPO dosage value), and determines a therapeutic dose of the ESA based on the patient-specific values of the 
The  physician may choose as the goal of his control strategy improvement of the blood hemoglobin concentration (Hb) to a predefined therapeutic range Hb*±iHb, in a given time T*. Usually Hb* is chosen as 40% of the basal value: iHb=2.5 g/dL and T*=60 days (p. 160).
Belazzi teach that Hgb values  for a future prescriptive period can be simulated based on r-HuEPO dosages – see p. 159 and Fig.6. With regard to a plurality of parameters, the model includes a plurality of parameters, such as erythropoietin production, kidney function, hemoglobin catabolism, hemoglobin production, red blood cell proliferation rate (Figure 2). The plurality of parameters include red cell proliferation rate (p. 156, last paragraph) viewed as a “erythropoietin setup rate” parameter (as in instant claims 4,15).  Belazzi applies a set of parameter values to determine patient responses (Fig. 5) and to compare with historic data. 

	Belazzi  et al. do not teach administering an ESA dosage to a patient.  Belazzi et al. do teach, however, simulation of a treatment administered to a fictitious patient (p. 162) and the intention to maintain desired Hgb level (“The  physician may choose as the goal of his control strategy improvement of the blood hemoglobin concentration (Hb) to a predefined therapeutic range Hb*±iHb, in a given time T*. Usually Hb* is chosen as 40% of the basal value: iHb=2.5 g/dL and T*=60 days” (p. 160)).  Therefore, it would be obvious to an artisan to be motivated to utilize  r-HuEPO dosages identified in the mathematical model of Belazzi et al. 

per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. It would be conventional and within the skill of the art to select parameters of interest for biophysical modeling of erythropoiesis,  and/or add additional conventional modules to the system, and their selection for the intended purpose of obtaining optimal therapeutic dosage of the ESA is conventional and within the skill in the art to which this invention pertains.  


Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaweda et al. (American Journal of Kidney Diseases, Volume 51, Issue 1, January 2008, Pages 71-79).

Gaweda et al. (American Journal of Kidney Diseases, Volume 51, Issue 1, January 2008, Pages 71-79) teach model for predictive control of erythropoietin administration in the anemia. Gaweda et al. teach that variable hemoglobin (Hb) response to erythropoiesis-stimulating agents (ESAs) may result in adverse outcomes.  Gaweda et al. developed an algorithm for model predictive control (MPC) by using an artificial neural network model of Hb response to ESA and describe computer simulation and clinical trial to test the model versus a conventional anemia management protocol.  The controller of MPC makes use of a model (ANN) of the process to be 


	Gaweda et al. do not teach accounting in the model for other parameters such as survival rate of different cell types, erythropoietin setup rate, etc.   However, accounting for all relevant parameters would be obvious to a skilled artisan.  Thus,  Cheung et al. (US 20030198691; IDS) teach obtaining optimized dosage regimens for a desired pharmacodynamic/pharmacokinetic response for optimized erythropoietin by using a PK/PD model to determine the pharmacodynamic/pharmacokinetic profiles including various parameters, such as serum concentration, elimination half-life, percent reticulocytes, total red cell count, etc.  Paragraphs [350]-[368].   Therefore, it would be obvious to an artisan that using the known model and computational method, one can calculate or account for any patient-specific parameters of the model of interest.

With respect to claims dependent on base claims 1,15,20, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. It would be conventional and within the skill of the art to select parameters of interest for biophysical modeling of erythropoiesis,  and/or add additional conventional modules to the system, and their selection for the intended purpose of obtaining optimal therapeutic dosage of the ESA is conventional and within the skill in the art to which this invention pertains.  

	 

Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Optimized erythropoietin (EPO) is an equivalent to Erythropoietic Stimulating Agent (ESA), used as a pharmacological replacement for the EPO and addressed in the instant claims.